DETAILED ACTION
	In RCE filed on 05/10/2021 Claims 14- 27 are pending. Claims 14- 27 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Drew Coelho on 02/05/2021.

The application has been amended as follows: 

1-13.	(Canceled)

14.	(Currently Amended) A powder module for an apparatus for additively manufacturing three-dimensional objects, the powder module comprising:
	a powder chamber having at least one wall portion defining a powder room;
	a carrying element disposed within the powder room, the carrying element being moveably supported relative to the powder chamber;
	a non-locating support unit configured to provide a non-locating bearing of the carrying element relative to the at least one wall portion; and
	a locating support unit configured to provide a locating bearing of the carrying element;
	wherein the non-locating support unit is disposed about a first side of the carrying element and the locating support unit is disposed about a second side, opposing the first side, of the carrying element.

15.	(Previously Presented) The powder module according to claim 14, wherein the non-locating support unit is moveably connecting the carrying element with the at least one wall portion, and wherein the non-locating support unit is moveable relative to the at least one wall portion and relative to the carrying element.

16.	(Canceled)

17.	(Previously Presented) The powder module according to claim 1, further comprising a suspension unit configured to support the non-locating support unit and to generate a suspension force configured to force the non-locating support unit against the at least one wall portion.


	at least one spring element;
	at least one hydraulic element;
	at least one pneumatic element; and/or
	at least one magnetic element.

19.	(Previously Presented) The powder module according to claim 17, wherein the at least one wall portion comprises a first wall portion having a first orientation, wherein the non-locating support unit connects the carrying element with the first wall portion with the suspension unit supporting the non-locating support unit.

20.	(Previously Presented) The powder module according to claim 17, further comprising an additional non-locating support unit and an additional suspension unit, wherein the at least one wall portion comprises a second wall portion having a second orientation, and wherein the additional non-locating support unit connects the carrying element with the second wall portion with the additional suspension unit supporting the additional non-locating support unit.

21.	(Previously Presented) The powder module according to claim 14, wherein the at least one wall portion comprises a first wall portion and a second wall portion, the first wall portion facing the second wall portion, and wherein the carrying element is supported on at least one of the first wall portion and the second wall portion by the non-locating support unit. 

22.	(Previously Presented) The powder module according to claim 14, further comprising an additional non-locating support unit, wherein the carrying element is supported by the non-locating support unit and the additional non-locating support unit.

23.	(Previously Presented) The powder module according to claim 22, wherein the non-locating support unit and the additional non-locating support unit are supported by the suspension unit.

24.	(Previously Presented) The powder module according to claim 14, further comprising at least two suspension units configured to support to the non-locating support unit.
 


26.	(Currently Amended) An apparatus for additively manufacturing of three-dimensional objects, the apparatus comprising a powder module, the powder module comprising:
	a powder chamber having at least one wall portion defining a powder room;
	a carrying element disposed within the powder room, the carrying element being moveably supported relative to the powder chamber;
	a non-locating support unit disposed about a first side of the carrying element and configured to provide a non-locating bearing of the carrying element relative to the at least one wall portion; and
	a locating support unit disposed about a second side, opposing the first side, of the carrying element and configured to provide a locating bearing of the carrying element.

27.	(Previously Presented) The apparatus according to claim 26, wherein the powder module comprises a dose module and/or a build module.

Allowable Subject Matter
Claims 14- 15 and 17- 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach a powder module comprising: a non-locating support unit disposed about a first side of the carrying element and configured to provide a non-locating bearing of the carrying element relative to the at least one wall portion; and a locating support unit disposed about a second side, opposing the first side, of the carrying element and configured to provide a locating bearing of the carrying element as claimed in claims 14 and 26.
The closest combination USP 7204684 (“Ederer”) in view of USP 10252336 (“Buller”) does not teach or suggest the claimed limitation above because although they teach a non-locating support unit and a locating support, respectively, it would not have been obvious to modify these teachings such that the non-locating support unit is located at an opposite side of the carrying element with respect to the locating support. There is no motivation as to why one 
Foreign reference CN 105346090 A (“Yu”) from IDS filed on 05/10/2021 teaches all sides of a carrying element (15) having non-locating bearings (17, 20) with respect to wall (Fig. 1 walls of outer frame body 3) (Fig. 3- 4, Page 1 lines 10- 20, and Page 4 lines 128- 142). However, Yu does not teach or suggest a locating support unit which provides a locating bearing of the carrying element being disposed about a second side, opposing the first side, of the carrying element as claimed in claims 14 and 26. Specifically, since all sides of the carrying element have units which are moveable in relation to the walls of the chamber (i.e., springs 20), all sides provide a non-locating bearing of the carrying element. No side provides a locating support because the carrying element 15 does not have any sides with support units connected with the carrying unit in an unmoving manner (See Page 4 lines 128- 142).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEITH S SHAFI/Primary Examiner, Art Unit 1744